Title: To Thomas Jefferson from Albert Gallatin, 29 February 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                        29 Feb. 1808
                     
                        
                        Private
                  Secretary of War
                  Payment at Detroit in Detroit bills—
                  recommends Joseph Farrow for keeper of light house at Cape Hatteras
                  The propriety of appointing Joseph Farrow is respectfully submitted to the President
                        
                            A. G.
                        
                     Enclosure
                                                
                                                    
                            Dear Sir, 
                            February 29th, 1808
                        
                     Joseph Farrow of Cape Hatterass, is, take him  all in all, the best man thereabouts, for any imployment, and if he will undertake it, will I think do the duties of keeper of the light house very well.—alth’o I have lost almost all confidence in Griswald, I shall certainly think it my duty to endeaver to ascertain the facts in relation to the payment of the Militia in Detroit Bills. the paymaster could not I presume, have made the payment in those bills, but by the approbation of the officers & soldiers. I shall in the first instance call on him for an explanation. 
                     I am Sir with esteem Your Huml. Sevt.
                                                
                            
                            H. Dearborn
                        
                        
                  
                        
                    